1
2
3
4                         UNITED STATES DISTRICT COURT
5                       CENTRAL DISTRICT OF CALIFORNIA
6                                SOUTHERN DIVISION
7    STEVE NEVILLE, SUBSTRUCTURE               Case No. 5:17-cv-02507-AG (AGRx)
8    SUPPORT, INC., and TDP SUPPORT,           ORDER GRANTING JOINT
                                               STIPULATION TO JOINT
9    INC.,                                     STIPULATION TO DISMISS
                                               REMAINING CLAIMS UNDER
10                Plaintiffs,                  FED. R. CIV. P. RULE
11           v.                                41(a)(1)(A)(ii)

12   FOUNDATION CONSTRUCTORS,                  Hon. Andrew J. Guilford
13   INC. and FOUNDATION PILE, INC.
14                Defendants.
15
16
                                        ORDER
17
             Having considered the parties’ Joint Stipulation to Dismiss Remaining
18
     Claims under Fed. R. Civ. P. Rule 41(a)(1)(A)(ii), and finding good cause
19
     therefore,
20
             IT IS HEREBY ORDERED THAT the parties’ Joint Stipulation to Dismiss
21
     Remaining Claims under Fed. R. Civ. P. Rule 41 (a)(1)(A)(ii) is GRANTED.
22
     Plaintiffs’ remaining claims of infringement as against defendants’ EDTTEX ED1
23
     claims are now dismissed without prejudice.
24
25
26   Dated: September 27, 2019
                                          Honorable Andrew J. Guilford
27                                        UNITED STATES DISTRICT JUDGE
28
